On
behalf of Bolivia, I wish to express a concern that is
global: the issue of terrorism. A world that is haunted
by terrorism is an insecure world, one whose prospects
are threatened. Bolivia believes that the fight against
terrorism is one of the most important tasks we need to
undertake together. The incident in Beslan in the
Russian Federation demonstrates how far it is possible
to go in brutal actions that are entirely divorced from
any sense of humanity.
The fight against terrorism must also be linked to
the struggle against other scourges of concern to us all.
In that context, Bolivia affirms its most resolute
commitment to the fight against drug trafficking, which
in our country is being waged through the eradication
of excess coca, undertaken with respect for the nation’s
tradition of consumption. That joint task could not be
fulfilled without the presence and support of the
international community and in the context of shared
responsibility. Shared responsibility requires clear
action to be taken on both sides of the chain of
production to eliminate the scourge of drug trafficking.
Shared responsibility requires the social and the
economic issues to be considered when addressing the
problem.
Bolivia has elaborated the idea of alternative
development, which we would wish to see converted
into comprehensive development. In other words, the
participation of the communities and villages where
coca is produced in Bolivia should be part of the
decision-making process and of the design of strategies
to modify current practices of cultivation and to
generate reasonable economic options, to open
markets, and to reduce the costs of intervention to the
international community in the eradication of coca, and
in particular in the process of seeking viable alternative
ways for the Bolivian economy.
We believe that the fight against the scourges that
are currently stalemating humankind could not be
waged without a multilateral response to the challenges
to modern society. We firmly believe in multilateralism
and strongly support the United Nations as the arena of
that multilateralism. We are convinced that the time
has come to produce a series of comprehensive reforms
in the Organization as a whole. That would require,
inter alia, an expansion of the Security Council at the
onset of a new historic era. As the challenges have
changed, so too must the responses.
In that context, we are convinced that another
aspect to be thoroughly reviewed is the paradigm of
global development, which is unsustainable over time
and will not allow for long-term responses, but which
will instead generate complex problems that cannot be
resolved. A change in the development paradigm
requires openness of mind and a heterodox capacity to
respond to the basic parameters in which the world
economy functions today, without demagogic
responses or utopian solutions. On the contrary, we
need to ponder such issues as hunger, poverty and
exclusion, which afflict millions of human beings on
our planet.
This is a good opportunity to recall that, over the
past year, Bolivia has experienced a particularly
difficult situation. In October 2003, a social, political
and economic crisis pushed our nation to the brink of
confrontation and violence, with unforeseeable
consequences. The crisis threatened all of our
institutions, and in particular our democratic system.
The Bolivian response to that crisis was issued
peacefully, in respect for democracy, through a
mechanism of constitutional succession that allowed
me, as Vice-President, to take office as President and to
assume the enormous challenges to the country in order
to restore order, peace and the prospects and hopes of
our society.
20

Why did this crisis occur in Bolivia? It happened
because of an accumulation of historic arrears that, at
some point, had to be paid for by our society. Those
arrears included exclusion, discrimination, a vision of
Bolivian society rife with racism, and truly dreadful
poverty. The efforts undertaken by the country on the
basis of a liberal economic model and of a structural
adjustment model had their highs and lows. Positive
results allowed for macroeconomic stability, but
genuinely inadequate results in the social sphere were
the outcome primarily of exhaustion and the need for
different responses. All of those historical arrears fell
due in October, leading to a popular upheaval that
ended in social turmoil, calling not only for a short-
term response — ours, I believe, was effective in that
democracy and peace were preserved — but also and
above all for a forward-looking solution.
What are the major challenges facing Bolivia
today in its geographical, historical and geopolitical
contexts? It must first resolve its own conflict between
society and State and the challenges of its own
economic growth. One of the country’s key issues was
the definition of an energy policy once we learned that
our nation has one of the largest reserves of natural gas
in South America.
We chose a path that was difficult, yet attractive,
and that marked our desire for democratic participation
and participative democracy — please forgive the
wordplay — within our society. We opted for a binding
referendum in which the people of Bolivia were able to
decide what they wished to do with their most
important energy resources. The referendum
highlighted our will to participate and to define our
own destiny. It was successfully held on 18 July. It
took place in a framework of peace, of democratic
participation and of clear and convincing responses
that allowed our Government to move forward with a
hydrocarbons and natural gas policy that regulates
export, industrialization and relations with investors
and investment companies that are appropriate and
useful to our nation.
In this forum, I wish to affirm our belief in a
constructive and mutually beneficial relationship
between private investors in Bolivia and the
representatives of the State. Perhaps one of the most
important lessons of recent years is that we must
neither revert to the old system of State capitalism of
the 1950s and 1960s, nor pursue the rigid orthodoxy of
the liberal vision.
The answer for today is a practical combination
within the false distinction between the market and the
State. That distinction must be abolished and the
combination made viable without exclusions and
without jeopardizing the fundamental concept, in
which we believe, that legal security is guaranteed by
the rule of law. That is the path on which we have
embarked as we work to adopt new hydrocarbons
legislation.
Perhaps the most important thing for Bolivia in
the coming months, however, is to reach a new social
covenant. While the relationship between society and
the State has been severely damaged and threatened by
collapse, it is clear that the concept of democratic
participation has to be reflected in that covenant
through a constituent assembly, freely elected to define
the outline of the country that we wish to build in the
immediate future.
Given that my Government has no political party
or organized presence in that context, we shall convene
a constituent assembly that is truly pluralistic and in
which the elements of our Magna Carta will be
provided by various social sectors yet respond to a
single basic concept: an end to exclusion and
discrimination; the option — in a country where the
majority is of indigenous Quechua, Aymara or Guaraní
origin — for the majority to express itself; and the
definition, in a democratic context and in the
framework of distinct regions and distinct visions, of
the profile of a viable nation.
I also wish to note that we achieved something
very important after the crisis: the restoration of peace
through transparent, honest and austere action that
Bolivia urgently needed. This does not mean that the
task is done. The struggle against corruption will
always be a challenge in our country, as it is elsewhere
in the world, but I believe that we have demonstrated a
clear commitment that has given us credibility and
legitimacy in our society.
Transparency, honesty and austerity are vital
elements in a poor nation that must administer
appropriately and efficiently the meagre resources at its
disposal. In that context, I wish here at the United
Nations to thank the international community, which
was consistent and unified in its support for Bolivia
during the crisis and in the following months, helping
us to implement a consistent macroeconomic policy to
resolve such serious issues as its heavy fiscal deficit.
21

Given its geographical location at the centre of
our continent, Bolivia should be a pivotal country in
the fast-paced process of integration. That process has
two major protagonists: the Andean Community, of
which we are a member, and the Southern Common
Market, of which we are an associate member. At first,
we were a “hinge” country, but we are now in the
process of integration that will gradually encompass a
large bloc of South American nations, which we
welcome and towards which we are striving.
In that context of coordination and integration,
Bolivia holds a key play in any process of
infrastructure development. In energy, Bolivia is a
country that can serve as South America’s energy
distribution hub. In telecommunications — fibre optics
in particular — and, of course, in highway
infrastructure, we are vital and must be an actor that
facilitates rather than obstructs.
I wish to share a thought here with such
multilateral entities as the World Bank, the
International Monetary Fund and other organizations
that are cooperating with Bolivia and other developing
countries.
Because of its revenues and high level of debt,
Bolivia has been considered to be a heavily indebted
poor country. In theory, that has given it a series of
advantages in debt servicing and, above all, in the
channelling of that servicing not towards repayment,
but towards social services. Paradoxically, however,
this has limited the country’s capacity to obtain non-
concessional loans that would allow us to implement
infrastructure projects that are of interest not only to
Bolivia, but to all countries of the region.
We believe that we must begin to look differently
at the way international organizations interpret those
loans in order to make them more flexible and to avoid
the paradox whereby an advantage becomes a burden
that makes development impossible. We hope that this
new approach will be grasped by the international
community, and in particular by the multilateral
organizations.
Lastly, I wish to broach a subject that we will
always stress in our statements before the world
community. Bolivia’s landlocked status is a factor that
has curbed our development. Bolivia was born as an
independent country with a coastline on the Pacific
Ocean. Today, we demand free, useful and sovereign
access to that Ocean. Our demand has moral, historical
and legal bases and is linked to the high economic cost
that has made development difficult throughout our
history. We make this demand, and I want to emphasize
this, on the basis of a logic of construction — a logic
of integration.
Chile and Bolivia are countries that complement
each other. We are countries that have a destiny of
shared development and integration. To fail to find a
solution to the Bolivian issue is to negate the
possibility of development and integration and prevent
it from becoming a reality.
Bolivia is prepared to undertake an open dialogue
in order to find an appropriate and definitive solution
to the problem. That is all the more true today because
South American integration is so close at hand, and
because Bolivia’s maritime problem has become an
obstacle on the path to that integration.
We are expressing a rational, constructive
desire — a will for integration. Our demand is
unchanging and has profound relevance in the context
of everything I said earlier.
I should like to conclude by stating here, before
the nations of the world, that our country is one of
peace that believes in disarmament. It believes also
that we need to reflect on and change many of the
paradigms which in the course of time have
crystallized certain positions and have limited the
open-mindedness that we need today, more than ever,
in the twenty-first century, in order to face the
challenges of the future.